                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

UNITED STATES OF AMERICA                                  )
                                                          ) DOCKET NO.: 3:20-mj-0119-DSC
v.                                                        )
                                                          )
MANUEL OPPENHEIMER                                        )
______________________________________                    )


                                                    ORDER

               THIS MATTER IS BEFORE THE COURT on the Parties’ Joint Motion to Enlarge

     the Charging Period Under The Speedy Trial Act. For the reasons stated by counsel in support

     of the motion, the Court finds that there is sufficient cause for a continuance of the indictment

     deadline in this matter. The Court further finds that the ends of justice are served by taking such

     action as set forth in the joint motion and in 18 U.S.C. § 3161(h)(7)(A). The Court does not find

     sufficient grounds to seal the Motion or this Order.

               IT IS THEREFORE ORDERED that the Joint Motion to Enlarge the Charging Period

     under The Speedy Trial Act is GRANTED and the Motion to seal is DENIED.

               IT IS FURTHER ORDERED that the deadline for indictment of this matter shall be

     continued until no later than JULY 27, 2020.

               The Clerk is directed to certify copies of this Order to counsel for the Defendant, the

     United States Attorney, the United States Marshals Service, and the United States Probation

     Office.

               SO ORDERED.

                                            Signed: May 20, 2020




                 Case 3:20-mj-00119-DSC Document 14 Filed 05/20/20 Page 1 of 1
